Title: From Benjamin Franklin to Caroline Edes, 13 December 1781
From: Franklin, Benjamin
To: Edes, Caroline


Passy, Decemr. 13. 1781
I return enclos’d the Letter from my Friend Mr Bridgen, which I receiv’d from you last Night. You will be so good as to acquaint him in answer to his first Question, If any Fund was establish’d for the Support of Mr Laurens? that being informed about the Middle of last Month by a Friend in London of Mr L’s being in want of Money, I wrote on the 19th. to Mr Hodgson a Merchant in Coleman Street, in whose Hands I had lodg’d Cash for the Support of Prisoners, to hold 100£ of it at the Disposition of Mr Laurens; and I since hear that on a like Intimation to Mr Adams in Holland, he has ordered another Hundred Pounds to be applied to the same purpose: I have never heard that any Fund was established in America for the Use of that Gentleman: probably it has not been known there that he had Need of it.—The second Question, If any Measures had been taken for his Relief? will be answered by acquainting Mr B. that the Congress pass’d a Resolution to offer the Exchange of General Burgoyne for him, and empowered me to make the Offer: That Mr Burke having written to me in favour of his friend Gen. Burgoyne, on a Supposition that the Congress intended to recall him, I sent a Copy of the Resolution to Mr Burke, & requested he would charge himself with the Negociation.— I have since heard nothing either from Mr Hodgson or Mr Burke; and as it is said a Packet was lately lost between Ostend and England, I begin to fear my Letters have miscarried, and shall by the first Post send Copies. I wish Mr Bridgen would however apply to both those Gentlemen, learn what has been done, and thro’ you acquaint me with it. I beg you would assure Mr Bridgen of my best Wishes and affectionate Attachment. I hope his Affairs in Carolina have been settled to his Mind. With much Esteem, I have the honour to be Madam, Your most obedient and most humble Servant
B Franklin
Mrs. C. Edes

P.S. About the beginning of the Year, having heard a Report that Mr Laurens was ill-used, I wrote a little Remonstrance to Sir Grey Cooper on the Occasion; who reply’d, by acquainting me that on Enquiry he found the Report to be groundless; and by sending me a Letter he had receiv’d from the Lieutenant of the Tower, which assur’d him in the strongest Terms, that Mr Laurens was perfectly satisfy’d with the Treatment he received, and frequently express’d his Thankfulness for the same. This made me easy, hearing nothing afterwards to the contrary till lately.

